Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARMS TWICE-DAILY TRAMADOL-ACETAMINOPHEN APPROVED IN EUROPE  National Marketing Authorizations Expected in Due Course/Marketing Partner Grünenthal Preparing to Launch in Multiple European Markets Late Next Year  LAVAL, Québec ( October 13, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced its twice-daily tramadol-acetaminophen has received a positive opinion under the European Union Decentralized Procedure in eight countries ( Czech Republic, Iceland, Ireland, Poland, Portugal, Slovakia, Slovenia and Spain) . Marketing Authorization will be granted in each country subject to the approval of translations of the Summary of Product Characteristics (SPC) and other labeling documents . European approval of our twice-daily tramadol-acetaminophen positions us for commercialization of our third product and we are working with our marketing partner, Grünenthal, towards launch in multiple European markets late next year, said James R. Howard-Tripp, President and Chief Executive Officer, Labopharm Inc.
